Exhibit 10.1

Execution Version

AMENDED AND RESTATED MASTER MANAGEMENT AGREEMENT

THIS AMENDED AND RESTATED MASTER MANAGEMENT AGREEMENT (this “Agreement”), dated
as of March 12, 2014, is entered into by and between INLAND AMERICAN REAL ESTATE
TRUST, INC., a Maryland corporation (the “Company”), on behalf of itself and all
of the Company’s subsidiaries party to the Individual Property Management
Agreements (as defined herein), and INLAND AMERICAN RETAIL MANAGEMENT LLC, a
Delaware limited liability company (the “Property Manager”).

RECITALS:

WHEREAS, the Company currently qualifies as a “real estate investment trust” (a
“REIT”), as defined in Sections 856 through 860 of the Internal Revenue Code of
1986, as amended (the “Code”), for federal and state income tax purposes and has
made and expects to make investments in real estate assets of the type permitted
to be made by REITs under the Code and otherwise in accordance with the articles
of incorporation and bylaws of the Company, as any of the foregoing may be
amended and in effect from time to time;

WHEREAS, the Company and the Property Manager previously entered into that
certain Master Management Agreement, dated as of July 1, 2012, as amended by
amendments dated June 29, 2013, August 30, 2013, September 27, 2013, October 30,
2013, November 29, 2013, December 30, 2013, January 30, 2014 and February 27,
2014 (the “Original Master Management Agreement”), pursuant to which the
properties managed consist of retail facilities, including certain bank branch
facilities, a list of which is attached hereto as Exhibit A (such investments
included on Exhibit A being referred to herein collectively as the “Properties”
and individually as a “Property”) which are owned by subsidiaries of the Company
(such subsidiaries being referred to herein collectively as the “Property
Owners” and individually as a “Property Owner”);

WHEREAS, each Property Owner and the Property Manager are parties to those
certain property management agreements governing the Properties, which set forth
more specifically the terms of the Property Manager’s management of the
Properties, each as amended by amendments dated June 29, 2013, August 30,
2013, September 27, 2013, October 30, 2013, November 29, 2013, December 30,
2013, January 30, 2014 and February 27, 2014 (the “Individual Property
Management Agreements,” and together with the Original Master Management
Agreement, the “Prior Agreements”);

WHEREAS, concurrent with entry into this Agreement, the Company, the Property
Manager, Inland American Business Manager & Advisor, Inc., Inland American
Holdco Management LLC (“Holdco”), Inland American Office Management LLC, Inland
American Industrial Management LLC, Inland American Lodging Corporation and
Eagle I Financial Corp. (solely with respect to that certain section specified
therein) are entering into that certain Master Modification Agreement, dated as
of the date hereof (the “Master Modification Agreement”), and certain related
agreements, pursuant to which the Company will begin to manage the business and
perform certain of the functions previously performed by the Property Manager
and its affiliates under the Prior Agreements (the “Self-Management
Transactions”); and



--------------------------------------------------------------------------------

WHEREAS, in connection therewith, the Company desires to continue retaining the
Property Manager to provide certain property management services for the
Properties and the Company and the Property Manager desire to amend and restate
the Prior Agreements as set forth herein, which shall supercede such Prior
Agreements, to, among other things, modify the property management fees and
certain other fees earned by the Property Manager under the Prior Agreements and
to reflect the transfer of specified employees who perform certain
property-related accounting, lease administration, leasing, marketing and
construction management functions on behalf of the Company (the “Assumed
Functions”) from Holdco and its affiliates to the Company in connection with the
Self-Management Transactions.

NOW THEREFORE, in consideration of the mutual covenants and conditions herein
set forth, the parties hereto agree as follows:

1. Appointment. Effective as of the date hereof, the Company hereby continues to
retain, on behalf of the Property Owners, the Property Manager to manage the
Properties. The Property Manager acknowledges and agrees that the Company
(whether or not through the Property Owners) may engage other management
companies to manage the Properties or other properties, and the Property Manager
acknowledges and agrees that it shall not provide management services outside of
this Agreement and the Management Agreements (as defined herein), without the
consent of the Company, which consent may be withheld in the Company’s sole
discretion. Notwithstanding the Company’s ability to engage other management
companies to manage the Properties and for the avoidance of doubt, the Company
agrees that the Property Manager shall be paid the fees and receive such other
amounts as set forth in this Agreement and the Management Agreements for
providing the services described in this Agreement and the Management Agreements
during the term of this Agreement.

2. Terms and Conditions.

(a) Each Property Owner and the Property Manager are parties to the Individual
Property Management Agreements and the engagement of the Property Manager for
any Property acquired after the date hereof shall be pursuant to the terms and
conditions of a separate management agreement in substantially the form attached
hereto as Exhibit B (each agreement that is executed after the date hereof, the
“Interim Management Agreements” and together with the Individual Property
Management Agreements, the “Management Agreements”) between the Property Manager
and the applicable Property Owner; provided, however, if any conflict or
inconsistency exists between this Agreement and a Management Agreement, this
Agreement shall govern and control and shall supersede, amend and replace all
provisions which conflict with or are inconsistent with the terms of this
Agreement and, for the avoidance of doubt, the terms of Exhibit B hereof shall
be deemed to supersede, amend and replace the terms of all Individual Property
Management Agreements as if such Individual Property Management Agreements were
amended and restated in their entirety and replaced with Exhibit B hereof. Each
Property identified on Exhibit A is identified as either a multi-tenant or
single-tenant site or a bank branch facility for purposes of identifying the
applicable monthly management fee rate for each Property. Exhibit A will be
amended to include any Properties acquired after the date of this Agreement as
either a multi-tenant or single-tenant site or a bank branch facility, and each
such Property shall become subject to this Agreement and a separate Management
Agreement.

 

2



--------------------------------------------------------------------------------

(b) Each Property Owner shall be obligated to pay the Property Manager, as a
monthly management fee, an amount equal to:

(i) from January 1, 2014 through June 30, 2014, 3.50% of the Gross Income (as
defined herein) of the Property to be managed, if the Property is a multi-tenant
site, except however if a Property is managed through a Joint Venture (as
defined below);

(ii) from July 1, 2014 through December 31, 2014, 3.25% of the Gross Income of
the Property to be managed, if the Property is a multi-tenant site;

(iii) from the date hereof through December 31, 2014, 4.50% of the Gross Income
of a Property managed through a Joint Venture;

(iv) 2.90% of the Gross Income of the Property to be managed, if the Property is
a single-tenant site; or

(v) 2.50% of the Gross Income of the Property to be managed, if the Property is
a bank branch facility.

(vi) For purposes hereof, “Gross Income” means all rents, assessments and other
items, including, but not limited to, the following, to the extent applicable:
the aggregate amount of any and all tenant payments for real estate taxes,
property liability and other insurance, damages and repairs, common area
maintenance, tax reduction fees and all other tenant reimbursements,
administrative charges, proceeds of rental interruption insurance, parking fees,
income from coin operated machines and other miscellaneous income collected by
or paid to the Property Manager. For purposes of calculating the management fee,
Gross Income specifically includes late rent administrative charges,
non-negotiable check charges, credit report fees, subleasing administrative
charges, and all administrative charges actually collected from tenants in
connection with annual common area maintenance reconciliations and tenant charge
backs for same.

(vii) For purposes hereof, an existing “Joint Venture” means a corporation,
partnership, limited liability company or other entity in which the Company
holds, directly or indirectly, an equity interest with a third party and such
corporation, partnership, limited liability company or other entity owns or
controls three or more Properties. If a joint venture is formed after the date
hereof, the Company and the Property Manager shall work together to determine if
it is a Joint Venture for the purposes of this Agreement.

(c) For the avoidance of doubt, the management fee for each Property set forth
in a Management Agreement, shall hereby be amended and replaced with the
management fee described in Section 2(b), effective as of January 1, 2014 and to
the

 

3



--------------------------------------------------------------------------------

extent the fees described in Section 2(b) would have resulted in lower payments
to the Property Manager (for periods after January 1, 2014) than were otherwise
paid to the Property Manager, then the affected Property Owners shall receive a
credit in the amount of such overpayment, such credit to apply to the first
payment due to the Property Manager after the date hereof until such time as the
Property Owner is reimbursed in full in an amount equal to such overpayment. If
the Property Manager or the Company, on behalf of a Property Owner, reasonably
determines that a Property has changed its classification as either a
single-tenant site or multi-tenant site or a bank branch facility, it shall
notify the other party in writing. If the parties mutually agree that the
classification has changed, the parties will amend the Management Agreement to
reflect a change in the classification.

(d) The Property Manager hereby covenants and agrees that (i) subject to the
reimbursement obligations set forth below, the Property Manager shall perform
services requested by the Company, the Board of Directors of the Company or a
Property Owner in connection with any direct or indirect sale of a Property in
addition to those set forth in this Agreement and (ii) the Property Manager
shall cooperate with the Company and the applicable Property Owner in connection
with such sale of a Property.

(e) Each Property Owner shall reimburse the Property Manager for all reasonable
out of pocket costs and expenses actually incurred by the Property Manager for
services performed in connection with a sale of a Property. Such costs and
expenses shall include, but not be limited to, costs for consultants and/or
temporary employees engaged to assist in the sale process and severance packages
or stay bonuses paid to those employees of the Property Manager that contribute
to the maintenance, operation, repair and other services being rendered at the
Property. Such costs and expenses shall not include corporate salary allocations
or employee costs not normally reimbursed pursuant to the Management
Agreements. Subject to the terms of the Master Modification Agreement, severance
packages and stay bonuses will not be reimbursed for any employees of the
Property Manager other than those rendering services at the applicable Property,
including for the avoidance of doubt any senior executive of the Property
Manager. All of the costs and expenses described in this subsection shall be
reimbursed to the Property Manager regardless of whether a sale occurs.

(f) The following shall apply to reimbursement for severance packages and stay
bonuses incurred in connection with a sale of a Property or Properties:

(i) up to one week of severance pay will be reimbursed for each one year of
service with Holdco or its affiliates;

(ii) as determined by the Property Manager, stay bonuses will only be reimbursed
for key employees, and reimbursement will be limited to approximately ten
percent (10%) of the key employee’s base annual pay; and

(iii) the Property Manager agrees to provide an estimate of reimbursable
severance payments and stay bonuses for the 2014 calendar year to the applicable
Property Owner, the Company and the Company’s Board of

 

4



--------------------------------------------------------------------------------

Directors within 30 days after the date of this Agreement. The costs and
expenses set forth in such estimates shall be subject to the reasonable approval
of the Company’s Board of Directors. The Property Manager will provide a
quarterly update to the Property Owner, the Company and the Company’s Board of
Directors as to reimbursable severance payments and stay bonuses actually paid
and shall not be entitled to reimbursement for any amounts in excess of the
estimates provided under this subsection without the approval of one of the
Company’s executive officers.

provided, however, notwithstanding anything in this Section 2(f), any severance
packages eligible for reimbursement pursuant to the Master Modification
Agreement shall not be eligible for reimbursement hereunder and provided further
that no severance package will be eligible for reimbursement if the employee
eligible for such severance package is subsequently hired by the Company or one
of its wholly-owned subsidiaries.

(g) Subject to the terms of this Agreement, the Property Manager covenants and
agrees to comply with and implement, as applicable, any lawful direction or
strategic plan approved by the Company’s Board of Directors and if such
direction or strategic plan affects the estimates under Section 2(f)(iii), such
estimates shall be adjusted accordingly.

(h) The Company shall pay a monthly fee of $500, effective January 1, 2014, for
each employee of the Company that uses the Property Manager’s office space as
such employee’s principal work space; provided, however, that no such payment
shall be due for an employee’s use of Suite 310 of 2809 Butterfield Road (or
Suite 200 of 2809 Butterfield Road for periods prior to March 1, 2014);
provided, further, that any such fee to the Property Manager shall be offset for
periods after March 1, 2014, in the amount of $500 per month for each Property
Manager employee that uses office space leased or subleased by the Company as
such Property Manager employee’s principal work space. In addition, effective
January 1, 2014, the Company shall reimburse the Property Manager for expenses
associated with the Property Manager’s business administration group personnel
if (i) such expenses are invoiced on a monthly basis, which invoices are
approved by the Company in its sole discretion and (ii) such monthly invoices
include statements that set forth the basis for such expenses in reasonable
detail, including, at minimum, (A) the business administration group employee,
(B) additional description of the matters such employees performed during the
month on a daily basis and (C) the number of hours such employee worked on such
matters. The Property Manager agrees to provide the hourly rate of such
employee, if requested, separately to the Company. The hourly rate charged will
be at the Property Manager’s cost.

(i) Notwithstanding the foregoing, the Property Manager, the Company and the
applicable Property Owner may mutually agree to vary the terms of a Management
Agreement for any Property, provided any increase in, or addition of fees and/or
reimbursements, limitation or modification with respect to reporting or
modification of the term or any termination rights, in each instance, shall be
subject to the prior approval of the Company’s Board of Directors.

 

5



--------------------------------------------------------------------------------

3. Termination.

(a) Subject to Sections 3(b), 3(c) and 3(d), the term of this Agreement shall
commence as of the date of this Agreement and expire on December 31, 2014, at
11:59 P.M. central time (the “Term”). If this Agreement is terminated pursuant
to this Section, all Management Agreements shall terminate effective as of the
date of termination of this Agreement.

(b) Notwithstanding Section 3(a) above, the Company shall have the right to
terminate this Agreement only under the following circumstances:

(i) The Property Manager engages in any act of fraud, misappropriation of funds
or embezzlement, or the Property Manager commits any act of gross negligence or
willful misconduct in the performance of its obligations under this Agreement;
provided, however, if such conduct is committed by any individual other than any
senior executive, the Company shall have no right to exercise such termination
right if the Property Manager immediately terminates or causes the termination
of such individual from employment and makes the Company, the Property Owner and
the Property whole for the actual financial loss resulting from such conduct.

(ii) The Property Manager commits a material breach of any representation,
warranty, term, covenant or condition set forth in this Agreement and such
breach is not cured within thirty (30) days after written notice from the
Company to the Property Manager. The notice shall specify the nature of the
breach in reasonable detail. Notwithstanding the foregoing, if the Property
Manager has promptly commenced to cure the breach within the initial 30-day
period and is diligently pursuing the cure to completion, the Property Manager
shall have, to the extent necessary, an additional thirty (30) days to cure the
breach before the Company may terminate this Agreement.

(iii) A court of competent jurisdiction enters a decree or order for relief in
respect of the Property Manager in any involuntary case under the applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
appoints a receiver, liquidator, assignee, custodian, trustee, sequestrator (or
similar official) of the Property Manager or for any substantial part of its
property or orders the winding up or liquidation of the Property Manager’s
affairs.

(iv) The Property Manager commences a voluntary case under any applicable
bankruptcy, insolvency or other similar law now or hereafter in effect, or
consents to (or fails to timely object to) the entry of an order for relief in
an involuntary case under any such law, or consents to (or fails to timely
object to) the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of the Property
Manager or for any substantial part of its property, or makes any general
assignment for the benefit of creditors, or fails generally to pay its debts as
they become due.

(v) There is a dissolution and winding up of the Property Manager.

 

6



--------------------------------------------------------------------------------

(c) Notwithstanding Section 3(a) above, the Property Manager shall have the
right to terminate this Agreement (and shall pay any monies owed pursuant to
Section 4), under the following circumstances:

(i) The Company commits a material breach of any representation, warranty, term,
covenant or condition set forth in this Agreement and such breach is not cured
within thirty (30) days after written notice from the Property Manager to the
Company. The notice shall specify the nature of the breach in reasonable
detail. Notwithstanding the foregoing, if the Company has promptly commenced to
cure the breach within the initial 30-day period and is diligently pursuing the
cure to completion, the Company shall have, to the extent necessary, an
additional thirty (30) days to cure the breach before the Property Manager may
terminate this Agreement.

(ii) A court of competent jurisdiction enters a decree or order for relief in
respect of the Company in any involuntary case under the applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appoints a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of the Company, or for any substantial part of any of their respective
property or orders the winding up or liquidation of the Company’s affairs.

(iii) The Company commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to (or
fails to timely object to) the entry of an order for relief in an involuntary
case under any such law, or consents to (or fails to timely object to) the
appointment of or taking possession by a receiver, liquidator, assignee,
custodian, trustee, sequestrator (or similar official) of the Company, or for
any substantial part of its property, or makes any general assignment for the
benefit of creditors, or fails generally to pay its debts, as they become due.

(iv) There is a dissolution and winding up of the Company.

(d) Notwithstanding Section 3(a) above, if there is a Change of Control (as
defined herein), this Agreement shall automatically terminate, effective as of
the date on which the Change of Control occurs. If there is a Change of Control
pursuant to Section 3(e)(i) below, then for purposes of this Section 3(d), the
date on which the Change of Control occurs means the date on which the last of
the affected Properties or Property Owners are sold, disposed of or transferred
by the Company.

(e) For purposes hereof, a “Change of Control” means:

(i) the sale, disposition of or transfer, in one or in a series of transactions,
at least seventy-five percent (75%) of either (1) the Properties managed by the
Property Manager pursuant to this Agreement and the Management Agreements
entered into pursuant to this Agreement or (2) the Property Owners of the
Properties managed by the Property Manager pursuant to

 

7



--------------------------------------------------------------------------------

this Agreement and the Management Agreements entered into pursuant to this
Agreement, in each case within any rolling six (6) month period, to one or more
persons or entities other than the Property Manager, any of its affiliates or
any of the Company’s subsidiaries and at least seventy-five percent (75%) of
such Properties or Property Owners, as applicable, are actually sold, disposed
of or transferred by the Company; provided, however, for purposes of this
Section 3(e)(i), the Properties or Property Owners that are sold or contracted
to be sold pursuant to that certain Equity Interest Purchase Agreement, dated as
of August 8, 2013, by and between the Company and AR Capital, LLC (“NNN Sale
Properties”), except any Properties or Property Owners that are ultimately
excluded from the NNN Sale Properties by AR Capital, LLC pursuant to its rights
under Section 2.11 thereunder, shall be disregarded in the determination of
Change of Control; or

(ii) the acquisition by any individuals, entity, group or person (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities Exchange Act
of 1934, or any successor provision (the “Exchange Act”)), including any group
acting for the purpose of acquiring, holding or disposing of securities (within
the meaning of Rule 13d-5(b)(1) under the Exchange Act), other than the Property
Manager or any of its affiliates, in a single transaction or in a related series
of transactions, by way of merger, consolidation or other business combination
or purchase of beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of fifty percent (50%) or more of the total voting power of the
voting capital interests of the Company.

(f) Unless otherwise expressly set forth in this Section 3, the party entitled
to terminate this Agreement shall provide the other party thirty (30) days
advance written notice of the termination.

(g) In the event a dispute arises between the parties regarding the application
or interpretation of this Agreement or a Management Agreement, the parties shall
exercise commercially reasonable efforts to reach a reasonable and equitable
resolution of the matter. If the parties are unable to reach a reasonable and
equitable resolution, either party may refer the matter by written notice to the
senior executives of the parties hereto. If the parties still cannot resolve the
matter, the parties shall agree upon an appropriate method of non-judicial
dispute resolution, including mediation, mini-trial or arbitration.

4. Action Upon Termination.

(a) Except as otherwise set forth in Section 4(b), the Property Manager shall
not be entitled to compensation after the date of termination of this Agreement
for further services performed under this Agreement or the Management
Agreements, but shall be paid all compensation accruing to the date of
termination. Upon termination of this Agreement, the Property Manager shall:

(i) pay over to the Company, on behalf of the Property Owners, all money
collected and held for the account of the Company pursuant to this Agreement and
each Management Agreement, after deducting any accrued compensation and
reimbursement for costs, expenses (including sale costs, expenses, severance
packages and stay bonuses payable under Sections 2(e) and 2(f), but for the
avoidance of doubt, such costs, expenses, severance packages and stay bonuses
are only payable in connection with the sale of a Property or Properties), to
which the Property Manager is entitled;

 

8



--------------------------------------------------------------------------------

(ii) deliver to the Board of Directors of the Company a full accounting,
including a statement showing all payments collected by the Property Manager and
a statement of all money held by the Property Manager, covering the period
following the date of the last accounting furnished to the Board of Directors of
the Company;

(iii) deliver to the Board of Directors of the Company all property and
documents of the Company then in the custody of the Property Manager; and

(iv) cooperate with the Company and the Property Owners and take all reasonable
steps requested by the Company to assist it in making an orderly transition of
the functions performed by the Property Manager.

(b) In addition to the compensation to be paid to the Property Manager under
Section 4(a)(i), if this Agreement is terminated as a result of a Change of
Control, the Property Manager shall be paid a termination fee equal to sixty
percent (60%) of the average applicable monthly management fee that would
otherwise have been paid to the Property Manager under each Affected Management
Agreement (as defined herein). The termination fee shall be calculated by using
the average Gross Income for the immediately preceding three full calendar
months of each Affected Management Agreement and multiplying that average by the
applicable monthly management fee under Section 2(b), which shall be a weighted
average fee if more than one fee percentage applies to the remaining term,
multiplied by the number of whole months remaining in the term of each Affected
Management Agreement, excluding any extension options, multiplied by sixty
percent (60%).

(i) For purposes of this Section 4(b), an “Affected Management Agreement” means:

 

  (1) any Management Agreement terminated because this Agreement was terminated
as a result of a Change of Control;

 

  (2) any Management Agreement terminated because the Property subject to the
Management Agreement was sold as part of a sale that triggered the Change of
Control; and

 

  (3) any Management Agreement terminated because there was a change of control
of the Property Owner (as more particularly described in Section 2(c)(ii) of the
Management Agreement) and the change of control of the Property Owner was part
of a sale that triggered the Change of Control;

 

9



--------------------------------------------------------------------------------

provided, however, for purposes of this Section 4(b)(i), any Management
Agreement terminated in connection with the sale of any NNN Sale Property shall
not be an Affected Management Agreement.

(c) The Company shall pay the Property Manager the termination fee in cash
within ten (10) Business Days after the effective date of the termination of
this Agreement.

5. Successors and Assigns. This Agreement shall bind any permitted successors or
assigns of the parties hereto as herein provided.

6. Liability and Indemnification.

(a) Indemnity.

(i) The Property Manager shall protect, defend, indemnify and hold harmless the
Company and the Property Owner, its affiliates and each of their respective
officers, directors, managers, members and employees, from and against any and
all obligations, liabilities, claims (including, but not limited to, any claims
for damage to property or injury to or death of any persons), liens or
encumbrances, losses, damages, costs or expenses (including court costs and
reasonable attorneys’ fees) (“Claims”) (A) arising out of the failure of the
Property Manager or any of its agents, officers, employees or representatives to
comply with or perform the Property Manager’s duties and obligations under this
Agreement in accordance with the terms hereof, (B) by reason of any act or
omission of the Property Manager or any of its agents, officers, employees or
representatives, which act or omission is negligent, misconduct or outside the
scope of the Property Manager’s authority as provided herein and (C) arising out
of or relating to any of the Property Manager employee-related Claims,
including, but not limited to, Claims of discrimination, sexual harassment,
other harassment, non-promotion, non-hire, wrongful termination or retaliation.

(ii) The Company and each Property Owner shall protect, defend, indemnify and
hold harmless the Property Manager, its affiliates and each of their respective
officers, directors, managers, members and employees, from and against any and
all Claims in connection with or any way related to a Property or arising out of
the performance by the Property Manager of its obligations and duties hereunder
in accordance with the terms hereof; provided, however, that for the avoidance
of doubt, neither the Company nor any Property Owner shall be obligated to
indemnify the Property Manager from any Claims arising out of or relating to
(A) any act or omission of the Property Manager or any of its agents, officers,
employees or representatives which act or omission is negligent or

 

10



--------------------------------------------------------------------------------

misconduct, in breach of this Agreement or the Management Agreement or outside
the scope of the Property Manager’s authority as provided herein or (B) any of
the Property Manager employee-related Claims, including, but not limited to,
Claims of discrimination, sexual harassment, other harassment, non-promotion,
non-hire, wrongful termination or retaliation.

(iii) Each indemnity shall be subject to the following provisions:

 

  (1) The indemnity shall cover the costs and expenses of the indemnitee,
including reasonable attorneys’ fees, related to any actions, suits or judgments
incident to any of the matters covered by such indemnity. The costs and expenses
of the indemnitee shall be at the expense of the indemnitor.

 

  (2) The indemnitee shall notify the indemnitor of any Claim against the
indemnitee covered by the indemnity within forty-five (45) days after it has
notice of such Claim, but failure to notify the indemnitor shall in no case
prejudice the rights of the indemnitee under this Agreement unless the
indemnitor shall be prejudiced by such failure and then only to the extent the
indemnitor shall be prejudiced by such failure. Should the indemnitor fail to
discharge or undertake to defend the indemnitee against such liability promptly
upon learning of the same, then the indemnitee may settle such liability and the
liability of the indemnitor hereunder shall be conclusively established by such
settlement.

 

11



--------------------------------------------------------------------------------

7. Notices. All notices, requests or demands to be given under this Agreement
from one party to any other party (collectively, “Notices” and individually a
“Notice”) shall be in writing and shall be given by (i) personal delivery,
(ii) overnight courier service for next Business Day (as defined below) delivery
at the other party’s address set forth below or (iii) telecopy transmission at
the other party’s facsimile telephone number set forth below. Notices given by
personal delivery (i.e., by the sending party or messenger) shall be deemed
given on the date of delivery. Notices given by overnight courier service shall
be deemed given upon deposit with such overnight courier; provided that the
deposit occurs prior to the deadline imposed by such service for overnight
delivery, otherwise delivery shall be deemed to occur on the next succeeding
Business Day. Notices given by telecopy transmission shall be deemed given on
the date of transmission provided such transmission is completed by 5:00 p.m.
central time on a Business Day, otherwise such delivery shall be deemed to occur
on the next succeeding Business Day. If any party’s address is a business,
receipt, or the refusal to accept delivery, by a receptionist or by any person
in the employ of such party, shall be deemed actual receipt by the party of
Notices and rejected or refused delivery shall constitute valid delivery.
“Business Day” shall mean any day other than Saturday, Sunday or any other day
on which national banks are required or are authorized to be closed in Chicago,
Illinois. Notices may be issued by an attorney for a party and in such case such
Notices shall be deemed given by such party. The parties’ addresses are as
follows:

 

If to the Company and/or the Board of Directors, to:    Inland American Real
Estate Trust, Inc.    2809 Butterfield Road    Oak Brook, IL 60523    Attention:
Scott W. Wilton    Telephone: (630) 218-8000 If to the Property Manager, to:   
Inland American Retail Management LLC    2901 Butterfield Road    Oak Brook, IL
60523    Attention: Thomas A. Lithgow    Telephone: (630) 645-7237

A party’s address for Notice may be changed from time to time by Notice given to
the other party in the manner herein provided for giving notice. Copies of
Notices are for informational purposes only, and a failure to give or receive
copies of any Notice shall not be deemed a failure to give notice, and shall in
no way adversely affect the effectiveness of such Notice given to the addressee
party.

8. Independent Contractor Status. The Company and the Property Manager
acknowledge (i) that the management fees payable under this Agreement and the
Management Agreements (collectively, the “Paying Agreements”) are arms’ length
management fees. The Property Manager shall, from time to time, provide to the
Company information reasonably requested by the Company to allow the Company to
confirm the Property Manager’s status as an “Independent Contractor.”

 

12



--------------------------------------------------------------------------------

9. Cooperation. The Company and the Property Manager agree, for the duration of
this Agreement, to cooperate with each other and take all reasonable steps
requested by the other party to assist it in making an orderly transition of the
functions performed in the past by or functions currently performed by the
Property Manager. The Property Manager shall be reimbursed for its reasonable
and documented out-of-pocket expenses in responding to a request to the extent
such request is not part of the Property Manager’s business.

10. Counterparts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same agreement, and
shall become effective when the counterparts have been signed by each party
hereto and delivered to the other party hereto.

11. Governing Law. This Agreement shall be construed, performed and enforced in
accordance with and governed by the internal laws of the State of Illinois,
without giving effect to the principles of conflicts of law thereof.

12. Amendments. This Agreement may be amended or modified, and any of the terms,
covenants, representations, warranties or conditions hereof may be waived, only
by a written instrument executed by the parties hereto, or in the case of a
waiver, by the party waiving compliance.

13. Headings. The descriptive headings in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

14. Severability. In case any one or more of the provisions contained herein
shall, for any reason, be held to be invalid, illegal, void or unenforceable in
any respect, in any particular jurisdiction, as to such jurisdiction, shall be
ineffective to the extent of such invalidity, illegality or unenforceability,
without invalidating the remaining provisions hereof, and any such prohibition
or unenforceability in any particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereto waive any provision of law which
prohibits or renders void or unenforceable any provision hereof.

15. Recitals. The Recitals set forth above are hereby incorporated into this
Agreement as if fully set forth herein.

16. Inurement. This Agreement will inure to the benefit of and be binding upon
the parties hereto and their respective successors and assigns, and no other
person will have any right or obligation hereunder. No party may assign this
Agreement nor any of its rights, interests and obligations hereunder without the
prior written consent of the other party; provided such consent shall not be
unreasonably withheld.

17. Authority. Each of the parties has full right, power, and authority to enter
into this Agreement and to assume and perform its respective obligations under
this Agreement, and to carry out the transactions contemplated hereby. The
execution and delivery of this Agreement and the performance by each of the
parties of its respective obligations hereunder have been duly authorized by all
requisite action by each of the parties.

[THE REMAINDER OF THIS PAGE INTENTIONALLY BLANK]

 

13



--------------------------------------------------------------------------------

WHEREFORE, the undersigned have executed this Agreement by their duly authorized
officers or representatives as of the date first above written.

 

COMPANY: INLAND AMERICAN REAL ESTATE TRUST, INC., a Maryland corporation By:  

/s/ Jack Potts

  Jack Potts   Treasurer

[Signature Page to Amended and Restated Master Management Agreement]



--------------------------------------------------------------------------------

THE PROPERTY MANAGER: INLAND AMERICAN RETAIL MANAGEMENT LLC, a Delaware limited
liability company By:  

/s/ Thomas A. Lithgow

  Thomas A. Lithgow   President

[Signature Page to Amended and Restated Master Management Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

 

   

Building

 

Property Name

 

Address

 

City

 

ST

 

Building Type

1.   44503   ELDRIDGE TOWN CENTER   12330 Fm 1960 Rd W   Houston   TX  
Multi-Tenant Retail 2.   44504   NTB ELDRIDGE   12150 Fm 1960 Rd W   Houston  
TX   Single-Tenant Retail 3.   44505   ATASCOCITA SHOPPING CENTER   7072 Fm 1960
East   Humble   TX   Multi-Tenant Retail 4.   44506   WINCHESTER TOWN CENTER  
9344 Jones Road   Houston   TX   Multi-Tenant Retail 5.   44510   CYPRESS TOWN
CENTER   12220 Jones Road   Houston   TX   Multi-Tenant Retail 6.   44514  
HIGHLAND PLAZA   1520 S Mason Rd   Katy   TX   Multi-Tenant Retail 7.   44520  
TOMBALL TOWN CENTER   14060 Fm-2920 Road   Tomball   TX   Multi-Tenant Retail 8.
  44524   WINDERMERE VILLAGE   12020 Fm 1960 Rd W   Houston   TX   Multi-Tenant
Retail 9.   44527   SPRING TOWN CENTER   21106 Kuykendahl Rd.   Spring   TX  
Multi-Tenant Retail 10.   44531   SHERMAN TOWN CENTER   3606 Town Center  
Sherman   TX   Multi-Tenant Retail 11.   44535   PARADISE SHOPS OF LARGO   10411
Ulmerton Road   Largo   FL   Multi-Tenant Retail 12.   44536   BUCKHORN PLAZA  
60-76 Lunger Drive   Bloomsburg   PA   Multi-Tenant Retail 13.   44539  
MONODNOCK MARKETPLACE   30 Ash Brook Road   Keene   NH   Multi-Tenant Retail 14.
  44540   STOP N SHOP - HYDE PARK   5 St. Andrews Rd.   Hyde Park   NY  
Single-Tenant Retail 15.   44541   TRIANGLE CENTER   1015 Ocean Beach Hwy  
Longview   WA   Multi-Tenant Retail 16.   44546   STOP N SHOP - CUMBERLAND   70
Mendon Rd   Cumberland   RI   Single-Tenant Retail 17.   44547   STOP N SHOP -
MALDEN   99 Charles St   Malden   MA   Single-Tenant Retail 18.   44548   STOP N
SHOP - SWAMPSCOTT   450 Paradise Road   Swampscott   MA   Single-Tenant Retail

 

A-1



--------------------------------------------------------------------------------

19.   44549   STOP N SHOP - SOUTHINGTON   505 N. Main Street   Southington   CT
  Single-Tenant Retail 20.   44550   STOP N SHOP - FRAMINGHAM   19 Temple Street
  Framingham   MA   Single-Tenant Retail 21.   44551   STOP N SHOP - BRISTOL  
605 Metacom Ave   Bristol   RI   Single-Tenant Retail 22.   44552   STOP & SHOP
- SICKLERVILLE   542 Berlin-Cross Key   Sicklerville   NJ   Single-Tenant Retail
23.   44553   BI-LO - GREENVILLE   1315 S. Pleasantburg   Greenville   SC  
Single-Tenant Retail 24.   44554   BROOKS CORNER   3143 Se Military Rd   San
Antonio   TX   Multi-Tenant Retail 25.   44555   LINCOLN MALL   622 George
Washington Highway   Lincoln   RI   Multi-Tenant Retail 26.   44556   THE MARKET
AT HILLIARD   1852 Hilliard Rome   Hilliard   OH   Multi-Tenant Retail 27.  
44557   FABYAN RANDALL PLAZA   1980 Fabyan Parkway   Batavia   IL   Multi-Tenant
Retail 28.   44558   LINCOLN VILLAGE   6165 North Lincoln Avenue   Chicago   IL
  Multi-Tenant Retail 29.   44562   PARKWAY CENTRE NORTH   1656 Stringtown Road
  Grove City   OH   Multi-Tenant Retail 30.   44563   SHERMAN PLAZA   1600 -
1620 Sherman Avenue   Evanston   IL   Multi-Tenant Retail 31.   44564   NEW
FOREST CROSSING II   6025 Sam Houston Parkway   Houston   TX   Multi-Tenant
Retail 32.   44565   STATE STREET MARKET   6380 E. State Street   Rockford   IL
  Multi-Tenant Retail 33.   44566   MARKET AT MORSE / HAMILTON   1320-1380 North
Hamilton Road   Columbus   OH   Multi-Tenant Retail 34.   44568   PARKWAY CENTRE
NORTH BLDG B   1656 Stringtown Road   Grove City   OH   Multi-Tenant Retail 35.
  44569   CROSSROADS AT CHESAPEAKE SQUARE   4107 Portsmouth Boulevard  
Chesapeake   VA   Multi-Tenant Retail 36.   44570   CHESAPEAKE COMMONS   4107
Portsmouth Boulevard   Chesapeake   VA   Multi-Tenant Retail 37.   44571   14th
STREET MARKET   2200 E. 14th Street   Plano   TX   Multi-Tenant Retail

 

A-2



--------------------------------------------------------------------------------

38.   44572   BELLERIVE PLAZA   170 Bellerive Boulevard   Nicholasville   KY  
Multi-Tenant Retail 39.   44573   BRANDON CENTRE SOUTH   1903 Lumsden Road  
Brandon   FL   Multi-Tenant Retail 40.   44574   CROSS TIMBERS COURT   745 Cross
Timbers Road   Flower Mound   TX   Multi-Tenant Retail 41.   44575   CUSTER
CREEK   3411-3501 Custer Parkway   Richardson   TX   Multi-Tenant Retail 42.  
44576   DONELSON PLAZA   2500 Lebanon Pike   Nashville   TN   Multi-Tenant
Retail 43.   44577   EAST GATE   250 Eastgate Drive   Aiken   SC   Multi-Tenant
Retail 44.   44578   FLOWER MOUND CROSSING   2600-2650 Flower Mound Road  
Flower Mound   TX   Multi-Tenant Retail 45.   44579   FURY’S FERRY   403 Furys
Ferry Road   Augusta   GA   Multi-Tenant Retail 46.   44580   HERITAGE HEIGHTS  
4000-4020 William D. Tate Avenue   Grapevine   TX   Multi-Tenant Retail 47.  
44581   THE CENTER AT HUGH HOWELL   4420 Hugh Howell Road   Tucker   GA  
Multi-Tenant Retail 48.   44582   HUNTER’S GLEN CROSSING   3945 Legacy Drive  
Plano   TX   Multi-Tenant Retail 49.   44583   JOSEY OAKS   4112 North Josey
Lane   Carrollton   TX   Multi-Tenant Retail 50.   44584   MARKET AT WESTLAKE  
3700 Bee Caves Road   Westlake Hills   TX   Multi-Tenant Retail 51.   44585  
PARK WEST PLAZA   302-322 Park Boulevard   Grapevine   TX   Multi-Tenant Retail
52.   44586   PIONEER PLAZA   701 East Cartwright Road   Mesquite   TX  
Multi-Tenant Retail 53.   44587   RIVERVIEW VILLAGE   1050 N.E. Green Oaks
Boulevard   Arlington   TX   Multi-Tenant Retail 54.   44588   SCOFIELD CROSSING
  1700 West Parmer Lane   Austin   TX   Multi-Tenant Retail 55.   44589   SHILOH
SQUARE   2645 Arapaho Road   Garland   TX   Multi-Tenant Retail 56.   44590  
SUNCREEK VILLAGE   7801 Alma Drive   Plano   TX   Multi-Tenant Retail 57.  
44591   THE HIGHLANDS   2301 FM 407   Flower Mound   TX   Multi-Tenant Retail

 

A-3



--------------------------------------------------------------------------------

58.   44592   GRAVOIS DILLON PLAZA   5301-5315 Caroline Drive 1 Dillon Plaza  
High Ridge   MO   Multi-Tenant Retail 59.   44593   PAVILIONS AT HARTMAN
HERITAGE   I-70 and Little Blue Parkway   Independence   MO   Multi-Tenant
Retail 60.   44595   LEGACY CROSSING   State Route 95 & US Route 23   Marion  
OH   Multi-Tenant Retail 61.   44596   NORTHWEST MARKETPLACE   13706 - 13846
Northwest Freeway   Houston   TX   Multi-Tenant Retail 62.   44610   WASHINGTON
PARK PLAZA   17730 - 18300 South Halsted Street   Homewood   IL   Multi-Tenant
Retail 63.   44612   LORD SALISBURY CENTER   2645 N. Salisbury Road   Salisbury
  MD   Multi-Tenant Retail 64.   44613   RIVERSTONE SHOPPING CENTER   Hwy 6 and
1092 South   Missouri City   TX   Multi-Tenant Retail 65.   44615   SPRING TOWN
CENTER III   21106 Kuykendahl Rd.   Spring   TX   Multi-Tenant Retail 66.  
44616   LAKEPORT COMMONS   5101 Sergeant Road   Sioux City   IA   Multi-Tenant
Retail 67.   44617   FOREST PLAZA   760-790 West Johnson Street   Fond du Lac  
WI   Multi-Tenant Retail 68.   44618   STREETS OF CRANBERRY   20406 - 20436
Route 19   Cranberry Township   PA   Multi-Tenant Retail 69.   44619   MCKINNEY
TOWN CROSSING   8800 State Highway 121   McKinney   TX   Multi-Tenant Retail 70.
  44620   PENN PARK   1401 SW 74th Street   Oklahoma City   OK   Multi-Tenant
Retail 71.   44647   HILLSBOROUGH (Winston)   404 Hillsborough St.   Raleigh  
NC   Multi-Tenant Retail 72.   44648   POPLIN PLACE   2901 W US HWY 74   Monroe
  NC   Multi-Tenant Retail 73.   44650   SIEGEN PLAZA   6700-6800 Siegan Lane  
Baton Rouge   LA   Multi-Tenant Retail 74.   44651   STREETS OF INDIAN LAKE  
1418 Callender Lane   Hendersonville   TN   Multi-Tenant Retail 75.   44652  
SOUTHGATE VILLAGE   1920 Hwy 31 South   Pelham   AL   Multi-Tenant Retail 76.  
44653   CAMPUS MARKETPLACE   300 S Twin Oaks Valley Road   San Marcos   CA  
Multi-Tenant Retail

 

A-4



--------------------------------------------------------------------------------

77.   44654   GARDEN VILLAGE   28090 S. Western Avenue   San Pedro   CA  
Multi-Tenant Retail 78.   44655   BEAR CREEK VILLAGE CENTER   Clinton Keith Road
& I-15   Wildomar   CA   Multi-Tenant Retail 79.   44656   CHEYENNE MEADOWS  
817 Cheyenne Meadows Road   Colorado Springs   CO   Multi-Tenant Retail 80.  
44657   CENTERPLACE OF GREELEY   4500 Centerplace Drive   Greeley   CO  
Multi-Tenant Retail 81.   44658   MERCHANTS CROSSING   1500 Placida Road  
Englewood   FL   Multi-Tenant Retail 82.   44659   ANDERSON CENTRAL   651 SR 28
Bypass   Anderson   SC   Multi-Tenant Retail 83.   44660   BARTOW MARKETPLACE  
103 Marketplace Blvd   Cartersville   GA   Multi-Tenant Retail 84.   44661  
PALM HARBOR SHOPPING CENTER   100 Palm Coast Pkwy NE   Palm Coast   FL  
Multi-Tenant Retail 85.   44662   PEACHLAND PROMENADE   24123 Peachland Blvd  
Port Charlotte   FL   Multi-Tenant Retail 86.   44663   BOYNTON COMMONS  
333-339 N Congress Avenue   Boynton Beach   FL   Multi-Tenant Retail 87.   44664
  BUCKHEAD CROSSING   Sidney Marcus Blvd & Piedmont Road   Atlanta   GA  
Multi-Tenant Retail 88.   44666   GATEWAY PLAZA   1305-1375 Western Blvd  
Jacksonville   NC   Multi-Tenant Retail 89.   44667   HIRAM PAVILION   5220
Jimmy Lee Smith Pkwy   Hiram   GA   Multi-Tenant Retail 90.   44668   GATEWAY
MARKET CENTER   7751-8229 9th Street N   St Petersburg   FL   Multi-Tenant
Retail 91.   44669   COWETA CROSSING   370 Bullsboro Drive   Newnan   GA  
Multi-Tenant Retail 92.   44670   THOMAS CROSSROADS   3150 Hwy 34 East   Newnan
  GA   Multi-Tenant Retail 93.   44671   PARADISE PLACE   4075 Haverhill Road N
  West Palm Beach   FL   Multi-Tenant Retail 94.   44672   ROSE CREEK   4403
Towne Lake Parkway   Woodstock   GA   Multi-Tenant Retail 95.   44673   WARD’S
CROSSING   4026D-4040 Wards Road   Lynchburg   VA   Multi-Tenant Retail

 

A-5



--------------------------------------------------------------------------------

96.   44674   HERITAGE PLAZA - CHICAGO   Army Trail Road & County Farm Road  
Carol Stream   IL   Multi-Tenant Retail 97.   44675   SILVERLAKE   3158 Dixie
Highway   Erlanger   KY   Multi-Tenant Retail 98.   44676   PLEASANT HILL SQUARE
  2205 Pleasant Hill Road   Duluth   GA   Multi-Tenant Retail 99.   44677   BENT
TREE PLAZA   7901 Falls of Neuse Road   Raleigh   NC   Multi-Tenant Retail 100.
  44679   SARASOTA PAVILION   6507 S Tamiami Trail   Sarasota   FL  
Multi-Tenant Retail 101.   44680   STONECREST MARKETPLACE   8000 Mall Parkway  
Lithonia   GA   Multi-Tenant Retail 102.   44681   ROSEWOOD SHOPPING CENTER  
2800 Rosewood Drive   Columbia   SC   Multi-Tenant Retail 103.   44682  
FAIRVIEW MARKET   655 Fairview Road   Simpsonville   SC   Multi-Tenant Retail
104.   44683   JAMES CENTER   6901 S. 19th Street   Tacoma   WA   Multi-Tenant
Retail 105.   44685   PAVILION AT LaQUINTA   79220 Hwy 111   LaQuinta   CA  
Multi-Tenant Retail 106.   44686   DOTHAN PAVILION   4601 Montgomery Hwy  
Dothan   AL   Multi-Tenant Retail 107.   44687   SYCAMORE COMMONS   10530
Northwest Parkway   Matthews   NC   Multi-Tenant Retail 108.   44688   UNIVERSAL
PLAZA   5401 N University Drive   Lauderhill   FL   Multi-Tenant Retail 109.  
44689   HERITAGE CROSSING   3401 Raleigh Road Parkway   Wilson   NC  
Multi-Tenant Retail 110.   44690   PROMENADE - FULTONDALE   Walkers Chapel Road
& I-65   Fultondale   AL   Multi-Tenant Retail 111.   44691   TULSA HILLS
SHOPPING CENTER   7336 S Olympia Avenue W   Tulsa   OK   Multi-Tenant Retail
112.   44694   SHERMAN TOWN CENTER II   845 North Creek Drive   Sherman   TX  
Multi-Tenant Retail 113.   44695   SPARKS CROSSING   101 Los Altos Pkwy   Sparks
  NV   Multi-Tenant Retail 114.   44696   WHITE OAK CROSSING   2700 Timber Drive
  Garner   NC   Multi-Tenant Retail 115.   44703   UNIVERSITY OAKS SHOPPING
CENTER   201 University Oaks Blvd   Round Rock   TX   Multi-Tenant Retail

 

A-6



--------------------------------------------------------------------------------

116.   44704   GRAFTON COMMONS   Port Washington Road / Hwy 60   Grafton   WI  
Multi-Tenant Retail 117.   44705   WOODLAKE CROSSING   SWQ. of FM 78 & Woodlake
Parkway   San Antonio   TX   Multi-Tenant Retail 118.   44728   WESTPORT VILLAGE
  1315 Herr Lane   Louisville   KY   Multi-Tenant Retail 119.   44730   WALDEN
PARK   14005 RESEARCH BLVD   AUSTIN   TX   Multi-Tenant Retail 120.   44731  
West Creek Shopping Center   4404 William Cannon   AUSTIN   TX   Multi-Tenant
Retail 121.   44900   MONADNOCK CONDO ASSOC   30 Ash Brook Road   Keene   NH  
Multi-Tenant Retail 122.   44901   WARD’S CROSSING - OEA   4026D-4040 Wards Road
  Lynchburg   VA   Multi-Tenant Retail 123.   47101   INTECH RETAIL   6335
Intech Commons Drive   Indianapolis   IN   Multi-Tenant Retail 124.   48802  
Woodridge Crossing   3340 FM 544   Wylie   TX   Multi-Tenant Retail 125.   44733
  INTECH RETAIL   6335 Intech Commons Drive   Indianapolis   IN   Multi-Tenant
Retail 126.   44732   Woodridge Crossing   3340 FM 544   Wylie   TX  
Multi-Tenant Retail 127.   46044   Citizens CFG-NH - 06 Manchester OFFICE   875
Elm Street   Manchester   NH   Bank Branches 128.   46050   Citizens CFG-NY - 02
Plattsburgh   6 Oak Street   Plattsburgh   NY   Bank Branches 129.   46142  
Citizens CFG-PA - 88 York RETAIL   1 N. George St.   York   PA   Bank Branches
130.   46149   Citizens CFG-RI - 08 Providence OFFICE   870 Westminster Street  
Providence   RI   Bank Branches 131.   46287   Suntrust-NC00205 NCF: Wilmar  
818 Church Street North   Concord   NC   Bank Branches 132.   40101   ANTOINE
TOWN CENTER   12430 Tomball Pkwy   Houston   TX   Joint Venture 133.   40102  
CYFAIR TOWN CENTER   17445 Spring Cypress   Cypress   TX   Joint Venture 134.  
40103   BAY COLONY   2955 S Gulf Freeway   League City   TX   Joint Venture 135.
  40104   BLACKHAWK TOWN CENTER   9885 Blackhawk Blvd   Houston   TX   Joint
Venture

 

A-7



--------------------------------------------------------------------------------

136.   40105   PRESTONWOOD TOWN CENTER   5301 Belt Line Road   Dallas   TX  
Joint Venture 137.   40106   BAY COLONY II   NWC of I-45 & FM 646   League City
  TX   Joint Venture 138.   40107   CYFAIR TOWN CENTER II   NEC of Highway 290 &
Spring Cypress Road   Cypress   TX   Joint Venture 139.   40108   VICTORY LAKES
TOWN CENTER   NEC of I-45 and FM 646   League City   TX   Joint Venture 140.  
40109   SONIC AT ANTOINE TOWN CENTER   12710 Tomball Pkwy   Houston   TX   Joint
Venture 141.   40110   STABLES TOWN CENTER I   18425 Champion Forest Dr.  
Spring   TX   Joint Venture 142.   40111   STABLES TOWN CENTER II   8765 Spring
Cypress   Spring   TX   Joint Venture 143.   40112   ROCKWELL PLAZA   NW
Expressway   Oklahoma City   OK   Joint Venture 144.   40113   STONE RIDGE
MARKET   20935 US HWY 281 N   San Antonio   TX   Joint Venture 145.   40114  
SOUTH FRISCO VILLAGE   2930 Preston Road   Frisco   TX   Joint Venture

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF MANAGEMENT AGREEMENT

MANAGEMENT AGREEMENT

THIS MANAGEMENT AGREEMENT (this “Agreement”), dated as of [            ] [    ],
20[    ], is entered into by and between [            ], a                     
(“Owner”), and INLAND AMERICAN RETAIL MANAGEMENT LLC, a Delaware limited
liability company (the “Property Manager”). Reference is made to that certain
Amended and Restated Master Management Agreement, dated as of February 28, 2014
(the “Master Management Agreement”), by and among Inland American Real Estate
Trust Inc. and the Property Manager, the terms of which are incorporated herein
by reference. Capitalized terms used but not defined herein have the meanings
given to them in the Master Management Agreement.

In consideration of the mutual covenants and conditions herein contained, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto agree as follows:

1. Owner hereby employs the Property Manager to collect rent, operate and manage
the property commonly known as and located in and legally described on Exhibit A
attached hereto and made a part hereof (the “Premises”), upon the terms and
conditions hereinafter set forth. The term of this Agreement (the “Term”) shall
commence on the date the Property Owner takes title to the Premises (the
“Commencement Date”) and shall end on the date that is the last day of the month
that is twelve (12) months after the Commencement Date. The Term shall
automatically be renewed for one (1) period of twelve (12) months, unless
terminated as provided hereby.

2. EACH PARTY SHALL HAVE THE FOLLOWING TERMINATION RIGHTS:

(a) Owner may terminate this Agreement if any one of the following occurs:

(i) The Property Manager commits a material breach of any representation,
warranty, term, covenant or condition set forth in this Agreement and such
breach is not cured within thirty (30) days after written notice from Owner. The
notice shall specify the nature of the breach in reasonable
detail. Notwithstanding the foregoing, if the Property Manager has promptly
commenced to cure the breach within the initial 30-day period and is diligently
pursuing the cure to completion, the Property Manager shall have, to the extent
necessary, an additional thirty (30) days to cure the breach before Owner may
terminate this Agreement.

(ii) The Property Manager engages in any act of fraud, misappropriation of funds
or embezzlement, or the Property Manager commits any act of gross negligence or
willful misconduct in the performance of its obligations under this Agreement;
provided, however, if such conduct is committed by any individual



--------------------------------------------------------------------------------

other than any executive, Owner shall have no right to exercise such termination
right if the Property Manager immediately terminates or causes the termination
of such individual from employment and makes Owner and the Premises whole for
the actual financial loss resulting from such conduct.

(b) The Property Manager may terminate this Agreement if any one of the
following occurs:

(i) Owner commits a material breach of any representation, warranty, term,
covenant or condition set forth in this Agreement and such breach is not cured
within thirty (30) days after written notice from the Property Manager. The
notice shall specify the nature of the violation in reasonable
detail. Notwithstanding the foregoing, if Owner has promptly commenced to cure
the violation within the initial 30-day period and is diligently pursuing the
cure to completion, Owner shall have, to the extent necessary, an additional
thirty (30) days to cure the violation before the Property Manager may
terminate.

(ii) A court of competent jurisdiction enters a decree or order for relief in
respect of Owner in any involuntary case under the applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appoints a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of Owner or for any substantial part of any of its respective property
or orders the winding up or liquidation of Owner’s affairs.

(iii) Owner commences a voluntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or consents to the
entry of an order for relief in an involuntary case under any such law, or
consents to the appointment of or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of Owner, or
for any substantial part of its property, or makes any general assignment for
the benefit of creditors, or fails generally to pay its debts, as they become
due.

(iv) There is a dissolution and winding up of the Owner.

(c) This Agreement shall automatically terminate if any one of the following
occurs:

(i) The Master Management Agreement is terminated, effective as of the date of
such termination.

(ii) There is a sale of the Premises or a transfer of control of Owner. For
purposes hereof, the acquisition by any individuals, entity, group or person
(within the meaning of Section 13(d)(3) or Section 14(d)(2) of the Securities
Exchange Act of 1934, or any successor provision (the “Exchange Act”)),
including any group acting for the purpose of acquiring, holding or disposing of
securities (within the meaning of Rule 13d-5(b)(1) under the Exchange Act),
other than the Property Manager, any of its affiliates or any affiliates of
Owner, in a single transaction or in a related series of transactions, by way of
merger,

 

B-2



--------------------------------------------------------------------------------

consolidation or other business combination or purchase of beneficial ownership
(within the meaning of Rule 13d-3 under the Exchange Act) of fifty percent
(50%) or more of the total voting power of the voting capital interests of Owner
shall constitute a transfer of control of Owner. This Agreement shall terminate
effective as of the date the Premises is sold or the effective date of the
transfer of control of Owner, as applicable, and all monies due and owing to the
Property Manager shall be paid.

3. THE PROPERTY MANAGER COVENANTS AND AGREES:

3.1 To accept the management of the Premises, to the extent, for the period and
upon the terms herein provided and agrees to furnish the services of its
organization in connection with collecting rent, operating and managing the
Premises, and, without limiting the generality of the foregoing, the Property
Manager agrees to be responsible for those specific duties and functions set
forth in Section 4. The Property Manager shall be entitled at all times to
manage the Premises in accordance with the Property Manager’s standard operating
policies and procedures, except to the extent that any specific provisions
contained herein are to the contrary, in which case the Property Manager shall
manage the Premises consistent with the specific provisions of this Agreement.
The Property Manager agrees to use its commercially reasonable efforts to
maintain the highest occupancy at the highest rents for each space comprising
the Premises.

3.2 To assist in the preparation of and provide information for (including, but
not limited to, information regarding tenant recoveries, common area maintenance
and taxes) those reports regarding the Premises identified on Exhibit B, which
reports shall be made accessible to Owner through a shared software system, and
to remit to Owner, upon Owner’s request, the excess of Gross Income (as
hereafter defined) over expenses paid pursuant to Section 4.4 (“Net
Proceeds”). In the event that expenses paid pursuant to Section 4.4 shall be in
excess of Gross Income for any monthly period, the Property Manager shall notify
Owner of same and Owner agrees to pay the excess amount immediately upon request
from the Property Manager, but nothing herein contained shall obligate the
Property Manager to advance its own funds on behalf of Owner. All advances by
the Property Manager on behalf of Owner shall be paid to the Property Manager by
Owner within ten (10) days after request.

3.3 The parties acknowledge that the annualized budget for the operation of the
Premises has been prepared and approved for the year commencing January 1, 2014
and ending December 31, 2014. The Property Manager will use its commercially
reasonable efforts to operate the Premises pursuant to the annualized budget. To
the extent expenses are not Non-Controllable Expenses (as defined below), such
expenses shall not exceed the aggregate budgeted amount of such expenses by an
amount greater than 10% of such budget without Owner’s prior approval. The
Property Manager shall assist Owner in preparing 2015 budgets for operating of
the Premises. Subject to the foregoing, Owner’s approval of the annualized
budget shall constitute approval for the Property Manager to expend sums for all
budgeted expenditures, without the necessity to obtain approval of Owner under
any other expenditure limitations as set forth elsewhere in this Agreement.
“Non-Controllable Expenses” shall mean expenses related to insurance, taxes,
utilities, snow removal, storm costs (to the extent not covered by insurance),
security and union wages.

3.4 To, subject to the terms of this Agreement, comply with and implement, as
applicable, any lawful direction or strategic plan approved by the Company’s
Board of Directors and provided to the Property Manager.

 

B-3



--------------------------------------------------------------------------------

4. OWNER AGREES, and does hereby give the Property Manager the following
authority and powers (all of which shall be exercised in the name of the
Property Manager, as the Property Manager for Owner) and Owner agrees to assume
and reimburse, as set forth herein, the Property Manager, its affiliates and
agents for all expenses paid or incurred in connection therewith:

4.1 To institute and prosecute actions to evict tenants and to recover
possession of the Premises; with Owner’s authorization, to sue for, in the name
of Owner, and recover rent and other sums due; and, when expedient, to settle,
compromise, and release any actions or suits, or reinstate such tenancies. Owner
shall advance and/or shall reimburse the Property Manager for all expenses of
litigation including attorneys’ fees, filing fees and court costs that the
Property Manager does not recover from tenants. The Property Manager may select
an attorney to handle the litigation, with Owner’s approval which shall not be
unreasonably withheld or unduly delayed. The Property Manager may collect from
tenants all or any of the following, all of which shall be considered Gross
Income and included when calculating the Management Fee and deposited into the
Property Manager’s custodial account: a late rent administrative charge, a
non-negotiable check charge, a credit report fee, a subleasing administrative
charge or broker’s commission and all administrative charges actually collected
from tenants in connection with annual common area maintenance reconciliations
and tenant charge backs for same; provided, that upon Owner’s reasonable
request, the Property Manager shall provide separate accountings for all such
charges and other components of Gross Income.

4.2 To hire, supervise, discharge and pay salary and benefit expenses for all
labor required for the operation and maintenance of the Premises including, but
not limited to, on-site personnel, property managers, assistant property
managers, engineers, janitors, maintenance supervisors and other employees
required for the operation and maintenance of the Premises, including personnel
spending a portion of their working hours (to be charged on a pro rata basis) at
the Premises; provided, however, that, for the avoidance of doubt, such expense
shall not include reimbursement for those employees performing the Assumed
Functions. All expenses of such employment shall be deemed operating expenses of
the Premises. To make or cause to be made all ordinary repairs and replacements
necessary to preserve the Premises in its present condition and for the
operating efficiency thereof and all alterations required to comply with lease
requirements; to negotiate and enter into, as the Property Manager for Owner of
the Premises, contracts for all items on budgets that have been approved by
Owner, any emergency services or repairs for items not exceeding $20,000.00,
appropriate service agreements and labor agreements for normal operation of the
Premises, which shall have terms not to exceed three years, and agreements for
all budgeted maintenance, minor alterations and utility services, including, but
not limited to, electricity, gas, fuel, water, telephone, window washing,
scavenger service, landscaping, snow removal, pest exterminating and legal
services in connection with the service agreements relating to the Premises, and
other services or such of them as the Property Manager may consider appropriate;
and to purchase supplies and pay all bills. The Property Manager shall use its
commercially reasonable efforts to obtain the foregoing services and utilities
for the Premises at the most economical costs and terms available to the
Property Manager.

 

B-4



--------------------------------------------------------------------------------

Owner hereby appoints the Property Manager as Owner’s authorized Property
Manager for the purpose of executing, as the managing Property Manager for
Owner, those agreements described in this Section 4.2; provided, however, that,
for the avoidance of doubt, the Property Manager shall not be entitled to enter
into contracts with respect to the Assumed Functions. In addition, Owner agrees
to specifically assume in writing all obligations under all agreements so
entered into by the Property Manager, on behalf of Owner, upon the termination
of this Agreement and Owner shall indemnify, protect, save, defend and hold the
Property Manager and all of its affiliates, and their respective shareholders,
members, officers, directors, employees, successors and assigns harmless from
and against any and all claims, causes of action, demands, suits, proceedings,
loss, judgments, damage, awards, liens, fines, costs, attorneys’ fees and
expenses of every kind and nature whatsoever, resulting from events arising out
of or in any way related to those agreements and which arise out of events
occurring after termination of this Agreement, but excluding matters arising out
of the Property Manager’s misconduct, negligence, malfeasance or unlawful acts.
The Property Manager shall have the right from time to time during the Term to
contract with and make purchases from its affiliates and third party agents;
provided that contract rates and prices are competitive with other available
sources. The Property Manager may at any time, and from time to time, request
and receive the prior written authorization of Owner of the Premises for any one
or more purchases or other expenditures, notwithstanding that the Property
Manager may otherwise be authorized hereunder to make such purchases or
expenditures.

4.3 To collect Gross Income and give receipts therefore and to deposit all such
Gross Income collected hereunder and under the Property Manager’s custodial
accounts which the Property Manager will open and maintain, in a state or
national bank and account of the Owner’s choice and whose deposits are insured
by the Federal Deposit Insurance Corporation (provided the funds shall not be
required to be deposited in an insured account), exclusively for the Premises
and any other properties owned by Owner (or any entity that is owned or
controlled by Owner) and managed by the Property Manager; provided, however, if
Owner directs the Property Manager to change a custodial account that exists on
the date hereof, the Property Manager shall have a reasonable time (but in no
event longer than 90 days) to implement the new custodial account and integrate
it with the Property Manager’s automated payment systems. Owner agrees that the
Property Manager shall be authorized to maintain a reasonable minimum balance
(to be determined jointly from time to time) in the custodial account. The
Property Manager may endorse any and all checks received in connection with the
operation of the Premises and drawn to the order of Owner and Owner shall, upon
request, furnish the Property Manager’s depository with an appropriate
authorization for the Property Manager to make the endorsement. For purposes
hereof, “Gross Income” means all rents, assessments and other items, including,
but not limited to, the following, to the extent applicable: the aggregate
amount of any and all tenant payments for real estate taxes, property liability
and other insurance, damages and repairs, common area maintenance, tax reduction
fees and all other tenant reimbursements, administrative charges, proceeds of
rental interruption insurance, parking fees, income from coin operated machines
and other miscellaneous income collected by or paid to the Property Manager. For
purposes of calculating the Management Fee, Gross Income specifically includes
late rent administrative charges, non-negotiable check charges, credit report
fees,

 

B-5



--------------------------------------------------------------------------------

subleasing administrative charges, and all administrative charges actually
collected from tenants in connection with annual common area maintenance
reconciliations and tenant charge backs for same.

4.4 To pay all expenses of the Premises from the Gross Income collected in
accordance with Section 4.3 hereof from the Property Manager’s custodial
account. It is understood that, except as otherwise provided in any mortgage,
loan or other instrument evidencing indebtedness secured by the Premises, Gross
Income will be used first to pay the compensation to the Property Manager as
contained in Section 6 hereof, then to the advancement or reimbursement of
expenses incurred by the Property Manager pursuant to Section 4.1 and
Section 2(e) of the Master Management Agreement, then insurance premiums for
policies required under Section 5.1, operational expenses and then any mortgage
indebtedness, including real estate tax and insurance impounds, to the extent
sufficient Gross Income is available for such payments.

4.5 Nothing in this Agreement shall be interpreted to obligate the Property
Manager to pay from Gross Income any expenses incurred by Owner prior to the
commencement of this Agreement, except to the extent (i) the Property Manager
was obligated to pay such expenses pursuant to the terms of a prior management
agreement between Owner and the Property Manager, including, without limitation,
the Prior Agreements (as defined in the Master Management Agreement) or
(ii) Owner advances additional funds to pay the expenses.

4.6 To collect and handle tenants’ security deposits, including the right to
apply the security deposits to unpaid rent and to comply, on behalf of Owner,
with applicable state or local laws concerning security deposits and interest
thereon, if any.

4.7 The Property Manager shall not be required to advance any of its own money
for the care or management of the Premises, and Owner agrees to advance all
money necessary therefor. If the Property Manager shall elect to advance any of
its own money in connection with care or management of the Premises, Owner
agrees to reimburse the Property Manager in accordance with Section 3.2 and
Section 4.1 above.

4.8 To handle all steps necessary regarding any claim for insured losses or
damages; provided that the Property Manager will not make any adjustments or
settlements in excess of $50,000.00 without Owner’s prior written consent.

4.9 Upon receiving the prior written consent of Owner, any or all of the duties
of the Property Manager as contained herein may be delegated by the Property
Manager and performed by an affiliate or third-party agent (a “SubProperty
Manager”) with whom the Property Manager contracts for the purpose of performing
such duties. The Property Manager shall have the authority to enter management
agreements with any Owner approved SubProperty Manager; provided that Owner
shall not be a party to such Agreements and have no liability or responsibility
to any SubProperty Manager for the payment of the SubProperty Manager’s fee or
for reimbursement to the SubProperty Manager of its expenses or to indemnify the
SubProperty Manager in any manner for any matter; and provided, further that
that the Property Manager shall remain responsible for providing such duties in
accordance with the terms hereof and indemnify Owner for all loss, damage or
claims incurred by Owner as a result of the willful misconduct, negligence,
malfeasance or unlawful acts of the SubProperty Manager.

 

B-6



--------------------------------------------------------------------------------

5. OWNER FURTHER AGREES:

5.1 To protect, defend, indemnify and hold harmless the Property Manager, its
affiliates and each of their respective officers, directors, managers, members
and employees, from and against any and all Claims in connection with or any way
related to the Premises or arising out of the performance by the Property
Manager of its obligations and duties hereunder in accordance with the terms
hereof; provided, however, that for the avoidance of doubt, the Owner shall not
be obligated to indemnify the Property Manager from any Claims arising out of or
relating to (A) any act or omission of the Property Manager or any of its
agents, officers, employees or representatives which act or omission is
negligent or misconduct, in breach of this Agreement or the Management Agreement
or outside the scope of the Property Manager’s authority as provided herein or
(B) any of the Property Manager employee-related Claims, including, but not
limited to, Claims of discrimination, sexual harassment, other harassment,
non-promotion, non-hire, wrongful termination or retaliation. Owner agrees to
procure, with assistance from the Property Manager, and pay for, at Owner’s
expense, public liability insurance, fire and extended coverage insurance,
burglary and theft insurance, rental interruption insurance, flood insurance (if
appropriate) and boiler insurance (if appropriate) naming Owner and the Property
Manager as insured parties and adequate to protect their respective interests
and in form, substance, and amounts reasonably satisfactory to the Property
Manager, and to furnish (with the assistance of the Property Manager or its
affiliates), if requested, to the Property Manager, certificates and policies
evidencing the existence of this insurance. The premiums for all insurance
maintained by Owner shall be paid by either Owner directly or, provided
sufficient Gross Income is available, by the Property Manager from Gross
Income. Unless Owner shall provide such insurance and furnish such certificates
and policies within ten (10) days after the Property Manager’s request (provided
that Property Manager or its affiliates cooperates in furnishing such
certificates and policies), the Property Manager may, in its sole discretion,
but shall not be obligated to, purchase such insurance and charge the cost
thereof to the account of Owner. All insurance policies shall provide that the
Property Manager shall receive thirty (30) days’ written notice prior to
cancellation of the policy. The Property Manager shall not be liable for any
error of judgment or for any mistake of fact or law, or for any thing that it
may do or refrain from doing, except in cases of negligence or misconduct on the
part of the Property Manager.

5.2 Owner hereby warrants and represents to the Property Manager that to the
best of Owner’s knowledge, neither the Premises, nor any part thereof, has
previously been or is presently being used to treat, deposit, store, dispose of
or place any hazardous substance that may subject the Property Manager to
liability or claims under the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C. Section 9607) or any constitutional
provision, statute, ordinance, law or regulation of any governmental body or of
any order or ruling of any public authority or official thereof, having or
claiming to have jurisdiction of the Premises. Furthermore, Owner agrees to
indemnify, protect, defend, save and hold the Property Manager and all of its
affiliates, and their respective shareholders, members, officers, directors,
managers, employees, successors and assigns harmless from any and all claims,
causes of action, demands, suits, proceedings, liabilities, losses, judgments,
damage, awards, liens,

 

B-7



--------------------------------------------------------------------------------

fines, costs, attorneys’ fees and expenses of every kind and nature whatsoever,
involving, concerning or in any way related to any past, current or future
allegations regarding treatment, depositing, storage, disposal or placement by
any party other than the Property Manager or its affiliates of hazardous
substances on the Premises.

5.3 Nothing in this Section 5 or otherwise in this Agreement or any agreement
executed by Owner in connection with this Agreement shall require Owner or a
subsidiary of Owner to limit the liability of, waive any claims against, or
indemnify and hold harmless any person or entity except to the extent Owner or
that subsidiary is permitted by Section 6 of the Master Management Agreement to
so limit, waive, indemnify or hold harmless, as applicable.

6. OWNER AGREES TO PAY THE PROPERTY MANAGER, AS A MONTHLY MANAGEMENT FEE
HEREUNDER FOR MANAGING THE PREMISES DIRECTLY OR THROUGH ITS AFFILIATES OR
AGENTS, an amount equal to          percent (    %) of Gross Income (the
“Management Fee”), [insert as appropriate – for multi-tenant retail, 3.5% for
January 1, 2014 through June 30, 2014, and 3.25% for July 1, 2014 through
December 31, 2014 (except for any Property managed through a Joint Venture (as
defined in the Master Management Agreement) for which it shall be 4.5% for
January 1, 2014 through December 31, 2014), 2.9% for single tenant and 2.5% for
bank branches] subject to change as set forth below, which shall be deducted
monthly by the Property Manager and retained by the Property Manager from Gross
Income prior to payment of the expenses set forth in Section 4.4 and the payment
to Owner of Net Proceeds. The Management Fee shall be compensation for all
services specified in the Master Management Agreement, this Agreement and
otherwise provided by the Property Manager in connection with collecting rent,
operating and managing the Premises. Any services beyond those specified herein,
such as sales brokerage, construction management, loan origination and
servicing, property tax reduction and risk management services, shall be
performed by the Property Manager and compensated by Owner only if the parties
agree on the scope of the services to be performed; provided that the
compensation to be paid therefor will not exceed ninety percent (90.0%) of the
market rate that would be paid to unrelated parties providing these services;
provided, further that all compensation must be approved by a majority of the
independent directors of Owner, which approval Owner shall promptly request and
recommend. Owner acknowledges and agrees that the Property Manager may pay or
assign all or any portion of its Management Fee to SubProperty Manager as
described in Section 4.9. If the Property Manager or Owner determines that the
Property has changed its classification as a single-tenant site, multi-tenant
site or a bank branch facility, it shall notify the other party in writing. If
the parties mutually agree that the classification has changed, the parties will
amend this Agreement to reflect a change in the classification and the
compensation due to the Property Manager as set forth in the Master Management
Agreement.

7. IT IS MUTUALLY AGREED THAT:

7.1 Owner shall designate one (1) person to serve as its representative
(“Owner’s Representative”) in all dealings with the Property Manager hereunder.
Whenever the notification and reporting to Owner or the approval, consent or
other action of Owner is called for hereunder, any notification and reporting if
sent to or specified in writing to Owner’s Representative, and any approval,
consent or action if executed by Owner’s Representative, shall be binding on
Owner but only if approved by Owner’s board of directors or independent
directors as may be required. Owner’s Representative initially shall be:

 

Name

  

Address

   2809 Butterfield Road Scott W. Wilton    Oak Brook, IL 60523    Telephone:
(630) 218-8000

 

B-8



--------------------------------------------------------------------------------

Owner’s Representative may be changed at the discretion of Owner, at any time
and from time to time, and shall be effective upon the Property Manager’s
receipt of written notice of the new Owner’s Representative.

7.2 Owner expressly withholds from the Property Manager any power or authority
to make any structural changes in any building or to make any other major
alterations or additions in, or to any such building or equipment therein, or to
incur any expense chargeable to Owner other than expenses related to exercising
the express powers above vested in the Property Manager without the prior
written direction of Owner’s Representative, except that the Property Manager
shall make all emergency repairs, in accordance with the terms hereof, as may be
required to ensure the safety of persons or property, or which are immediately
necessary for the preservation and safety of the Premises, or the safety of the
tenants and occupants thereof or are required to avoid the suspension of any
necessary service to the Premises.

7.3 The Property Manager shall be responsible for notifying Owner in the event
the Property Manager receives a material written notice that any building or
other improvement on the Premises or any equipment therein does not comply with
the requirements of any statute, ordinance, law or regulation of any
governmental body or of any public authority or official thereof having or
claiming to have jurisdiction thereover. The Property Manager shall promptly
forward to Owner any material written complaints, warnings, notices or summonses
received by the Property Manager relating to these matters. Owner represents
that to the best of its knowledge the Premises and such equipment comply with
all such requirements and authorizes the Property Manager to disclose Owner’s
identity to any officials and agrees to indemnify, protect, defend, save and
hold the Property Manager and its affiliates and each of their respective
officers, directors, managers, shareholders, members and employees harmless of
and from any and all losses which may be imposed on them or any of them by
reason of the failure of Owner to correct any present or future violations or
alleged violations of any and all present or future laws, ordinances, statutes,
or regulations of any governmental body or public authority or official thereof,
having or claiming to have jurisdiction over the Premises, of which it has
actual notice.

7.4 In the event it is alleged or charged that any building or other improvement
on the Premises or any equipment therein or any act or failure to act by Owner
with respect to the Premises or the sale, rental, or other disposition thereof
fails to comply with, or is in violation of, any of the requirements of any
constitutional provision, statute, ordinance, law or regulation of any
governmental body or any order or ruling of any public authority or

 

B-9



--------------------------------------------------------------------------------

official thereof having or claiming to have jurisdiction over the Premises, and
the Property Manager reasonably considers that the action or position of Owner,
with respect thereto will result in material damage or material liability to the
Property Manager, the Property Manager shall have the right to terminate this
Agreement by written notice to Owner of the Property Manager’s election so to
do, which termination shall be effective upon delivery of the notice to Owner.
Termination pursuant to this Section 7.4 shall not release the indemnities of
Owner set forth in this Agreement, including but not limited to, those set forth
in Section 4.2, 5.1, 5.2, and 7.3 above and shall not terminate any liability or
obligation of Owner to the Property Manager for any payment, reimbursement or
other sum of money then due and payable to the Property Manager hereunder.

7.5 Subject to the limitations set forth herein, the personnel expenses of the
Property Manager, as set forth in Section 4.2 hereof, shall be expenses incurred
in connection with the Premises for purposes of Section 4.4 hereof. The number
and classification of employees serving the Premises shall be as determined by
the Property Manager to be appropriate for the proper operation of the Premises;
provided that Owner may request changes in the number and/or classification of
employees, and the Property Manager shall make all requested changes unless in
its reasonable judgment the resulting level of operation and/or maintenance of
the Premises will not allow the Property Manager to provide the services
contemplated hereby in accordance herewith.

7.6 Owner shall pay or reimburse the Property Manager, its affiliates or agents
for all amounts due under this Agreement for services and advances within ten
(10) Business Days of termination of this Agreement. All provisions of this
Agreement that require Owner or the Property Manager to have insured or to
protect, defend, save, hold and indemnify the other shall survive any expiration
or termination of this Agreement and, if Owner or the Property Manager, as the
case may be, is or becomes involved in any claim, proceeding or litigation by
reason of having been the Property Manager or Owner, such provision shall apply
as if this Agreement were still in effect.

7.7 Nothing contained herein shall be construed as creating any rights in third
parties who are not the parties to this Agreement, nor shall anything contained
herein be construed to impose any liability upon Owner or the Property Manager
for the performance by Owner or the Property Manager under any other agreement
they have entered into or may in the future enter into, without the express
written consent of the other having been obtained. Nothing contained in this
Agreement shall be deemed or construed to create a partnership or joint venture
between Owner and the Property Manager or to cause either party to be
responsible in any way for the debts or obligations of the other or any other
party (but nothing contained herein shall affect the Property Manager’s
responsibility to transmit payments for the account of Owner as provided herein
or the Owner’s obligation to the Property Manager to pay for reimbursements to
the Property Manager) it being the intention of the parties that the only
relationship hereunder is that of agent and principal.

7.8 Wherever possible, each provision of this Agreement shall be interpreted in
a manner as to be effective and valid under applicable law, but if any provision
of this Agreement shall be prohibited or invalid under applicable law, the
provision shall be ineffective only to the extent of the prohibition or
invalidity, without invalidating the remainder of the

 

B-10



--------------------------------------------------------------------------------

provision or the remaining provisions of this Agreement. This Agreement, its
validity, performance and enforcement shall be construed in accordance with, and
governed by, the internal laws of the state in which the Premises are located
without regard to that state’s conflicts of law principles. The foregoing
notwithstanding, if any provision hereof reducing, eliminating or delaying the
payment of the Management Fee is held ineffective or invalid, the Property
Manager may terminate this Agreement upon written notice to the Owner.

7.9 This Agreement shall be binding upon the successors and assigns of the
Property Manager and the permitted successors and assigns of Owner. No party may
assign this Agreement or any of its rights, interests and obligations hereunder
without the prior written consent of the other party; provided such consent
shall not be unreasonably withheld or delayed. This Agreement contains the
entire Agreement of the parties relating to the subject matter hereof, and there
are no understandings, representations or undertakings by either party except as
herein contained. This Agreement may not be modified or assigned except by a
written agreement executed by both parties hereto.

7.10 If any party hereto defaults under the terms or conditions of this
Agreement, the defaulting party shall pay the non-defaulting party’s court costs
and attorneys’ fees incurred in the enforcement of any provision of this
Agreement.

7.11 The failure of either party to this Agreement to, in anyone or more
instances, insist upon the performance of any of the terms, covenants or
conditions of this Agreement, or to exercise any rights or privileges conferred
in this Agreement, shall not be construed as thereafter waiving any such terms,
covenants, conditions, rights or privileges, but the same shall continue in full
force and effect as if no the forbearance or waiver had occurred.

7.12 This Agreement is deemed to have been drafted jointly by the parties, and
any uncertainty or ambiguity shall not be construed for or against either party
as an attribution of drafting to either party.

7.13 All notices, requests or demands to be given under this Agreement from one
party to any other party (collectively, “Notices” and individually a “Notice”)
shall be in writing and shall be given by (i) personal delivery, (ii) overnight
courier service for next Business Day (as defined below) delivery at the other
party’s address set forth below or (iii) telecopy transmission at the other
party’s facsimile telephone number set forth below. Notices given by personal
delivery (i.e., by the sending party or messenger) shall be deemed given on the
date of delivery. Notices given by overnight courier service shall be deemed
given upon deposit with such overnight courier; provided that the deposit occurs
prior to the deadline imposed by such service for overnight delivery, otherwise
delivery shall be deemed to occur on the next succeeding Business Day. Notices
given by telecopy transmission shall be deemed given on the date of transmission
provided such transmission is completed by 5:00 p.m. central time on a Business
Day, otherwise such delivery shall be deemed to occur on the next succeeding
Business Day. If any party’s address is a business, receipt, or the refusal to
accept delivery, by a receptionist or by any person in the employ of such party,
shall be deemed actual receipt by the party of Notices and rejected or refused
delivery shall constitute valid delivery. “Business Day” shall mean any day
other than Saturday, Sunday or any other day on which national banks are
required or are authorized to be closed in Chicago, Illinois. Notices may be
issued by an attorney for a party and in such case such Notices shall be deemed
given by such party. The parties’ addresses are as follows.

 

B-11



--------------------------------------------------------------------------------

If to Owner or Owner’s Representative, to:    Inland American Real Estate Trust,
Inc.    2809 Butterfield Road    Oak Brook, IL 60523    Attention:   Scott W.
Wilton    Telephone:   (630) 218-8000 If to Property Manager, to:    Inland
American Retail Management, LLC    2901 Butterfield Road    Oak Brook, IL 60523
   Attention:   President    Telephone:   (630) 218-8000

A party’s address for Notice may be changed from time to time by Notice given to
the other party in the manner herein provided for giving notice. Copies of
Notices are for informational purposes only, and a failure to give or receive
copies of any Notice shall not be deemed a failure to give notice, and shall in
no way adversely affect the effectiveness of such Notice given to the addressee
party.

 

B-12



--------------------------------------------------------------------------------

WHEREFORE, the undersigned have executed this Agreement by their duly authorized
officers or representatives as of the date first above written.

 

THE PROPERTY MANAGER:   OWNER: INLAND AMERICAN RETAIL MANAGEMENT LLC, a Delaware
limited liability company     [                    ] By:  

 

    By:  

 

  Thomas A. Lithgow     Name:     President     Its:  

[Signature Page to Management Agreement for the Premises known as
                    ]

 

B-13



--------------------------------------------------------------------------------

Exhibit A

[Description of the Premises to be Inserted]

 

A-1



--------------------------------------------------------------------------------

Exhibit B

[Description of Reports to be Inserted]

 

B-1